Title: Right, Wrong, and Reasonable, [18 April 1767]
From: Franklin, Benjamin
To: 


In the March 5 and 9 issues of the Gazetteer appeared a long, unsigned article, entitled “Right, Wrong, and Reasonable, according to American Ideas, and the genuine meaning of certain manuscripts lately imported.” This article was clearly prompted by the New York merchants’ petition, Nov. 28, 1766, which was laid before the House of Commons, Feb. 16, 1767, and demanded that the British acts of trade be revised to free American commerce from the restraints under which it allegedly labored; the conclusion of the article was, in fact, cast in the form of a petition. The article satirized American pretensions throughout, declaring that the colonists considered commercial arrangements right and reasonable only if they conferred freedoms so extensive as to undercut British commerce, and that they considered it wrong to contribute anything whatever to the welfare of Great Britain. It concluded by accusing the Americans of thinking it reasonable “to be freed from every jurisdiction derived from the mother country, such only excepted as we can controul when we will, and modify how we please.” In the article printed here Franklin turned the satire back on the writer in the Gazetteer by purporting to show what the “Gentle Shepherd” (George Grenville) and his supporters thought was right, wrong, and reasonable for America. Their ideas he represented as being quite as outrageous as those which the writer in the Gazetteer attributed to the Americans. Franklin imitated the form of his opponent’s article and answered it point by point. He even used the same rhetorical devices, beginning each section of the “Right” and “Wrong” divisions with the similar exclamations, only substituting “O ye Americans!” for “O ye Britons.”
 
[April 18, 1767]
The East India contest, that necessarily took up so much of your paper, being now abated, I hope you will find room for the following answer to the paper intitled, Right, Wrong, and Reasonable, according to American Ideas, inserted in the Gazetteers of March 5, and 9. I flatter myself that the impartiality of your readers will concur with yours, in liking to see something on the other side of the question, in every attack made upon the Colonies.
N.N.

RIGHT, WRONG, and REASONABLE, with regard to America, according to the ideas of the Gentle Shepherd, and the genuine meaning of the papers and pamphlets lately published by him and his associates.
RIGHT.
It is right, O ye Americans, when we discourage the importation of those raw materials from foreign countries that we can have from you, and do it for this sole reason, that foreigners drain us of our money for those articles, while you take only our manufactures, yet we should charge this upon you as a favour, for which you are under the greatest obligations.
Secondly, It is right, O ye Americans! that when knowing the dearness of labour in your country, we do, to enable you to furnish us with those commodities, and take our manufactures in return, give you a better price than we did use to give to foreigners, which we can well afford, considering the saving of money to our nation, the profit on our manufactures, and the encreased demand for them: We are, nevertheless, to call this by the name of Bounty, the better to express our Goodness to you, and the more clearly to intimate the great obligation you are under for such Goodness; and also to make manifest the ungratefulness of your tempers, if you do not, in return for such Bounty, take upon yourselves some burden ten hundred times greater than the Bounty amounts to.
Thirdly, It is right, O ye Americans! that we, having called all these regulations in commerce by the name of “Indulgencies and Favours,” and considered them as “Privileges” granted to you, do also, whenever you point out to us the regulations of the same nature, that may be equally advantageous to us, call the advice you give, “Clamour for more and greater Indulgencies. Favours and Privileges.” And it is further right, O ye Americans! though it is well known you clubbed man for man with us in the American war, and fought side by side with us in extending by conquest the whale, and other fisheries, that you should not conceive yourselves equally intitled to the use of them with other British subjects; but the share allowed you is to be considered as flowing from the mere Grace and Favour of the Gentle Shepherd. And tho’ the permitting you to carry rice to foreign markets, directly without the burthensome, useless expence, and loss of time occasioned by coming out of your way to land and re-ship it here, has enabled you to make greater remittances to Britain, and purchase greater quantities of our manufactures, yet if experience in this case prompts you to hint the advantage it would be to us to extend the permission to some other articles, it is right in us to charge you with Ingratitude, and to tell you that you would never have been so unreasonable, if we had not repealed the “cooly deliberated, well digested,” and wonderfully useful measure of the Gentle Shepherd, called his Stamp-act.
Fourthly, Though it is a certain truth that we went to war with the French in America, merely on a dispute between the two Crowns, concerning the bounds of wilderness lands, belonging to no American, and to secure the Indian trade carried on there with our manufactures, and therefore solely an interest of ours; and though you yourselves told us “you were in no danger from the French, for that you were near twenty to one,” yet it is right, O ye Americans! for us to declare we went there for your defence, at your request, and charge you with all the millions spent in that war, giving you no credit for the millions you spent in maintaining a number of troops equal to ours, and yet our taking the whole territory conquered, which is now daily granting in large tracts, to the gentlemen of this country, while we allow, in a case precisely the same, that the acquisitions made by the East India Company, with our assistance, are their own indubitable property.
Fifthly, it is right, O ye Americans! for us to charge you with dreaming that you have it in your power to make us a bankrupt nation; by engaging us in new wars; with dreaming that you may thereby encrease your own strength and prosperity; with dreaming that the seat of government will then be transported to America, and Britain dwindle to one of its provinces. And, because Joseph’s brethren hated him for a dream he really dreamed, we, for a dream you never dreamed, and which we only dream you dreamed, are to hate you most cordially.
WRONG.
First, From the above state of the case, It is wrong, O ye Americans! for you to expect hereafter, any protection or countenance from us, in return for the loyalty and zeal you manifested, and the blood and treasure you have expended in our cause during that war; or that we will make any acts of parliament relating to you, from the time we, the Gentle Shepherd, and his flock, get into power, “but such as are calculated for impoverishing you and enriching us.”
Secondly, It is wrong, O ye Americans! for you to imagine, that we will henceforth give you a preference to foreigners, in purchasing raw materials from you, because, “forsooth, you stupidly give the preference to all the modes and manufactures” of Britain, and consume all your labour in the superfluities of this country. And, when you have foolishly run in our debt for them, it is wrong in you to hint to us any new regulations of trade, by which you may be better enabled to pay us. And though you have not, and never had any mines of gold and silver in your country, yet it is wrong in you to complain when we restrain your trade with foreign money-countries by which you used to procure cash for us, when we even hinder your using paper-money among yourselves, that enabled you to spare your cash to us, and when dry, as we have drawn you, we want to squeeze blood out of you by new taxes, in the laying of which you have no participation.
Thirdly, It is wrong, O ye Americans, “to expect a reciprocation of good offices between us and you; for our standing maxim is, that you exist only for our sakes. We know no other end of colonization but this; nor will we acknowledge any other connection or relation between us and you,” than those between a master and his slaves. Your lords we are, and slaves we deem ye, or intend to make ye. “But the dear ties of that relation we will acknowledge and maintain” as long as we can, and, if possible, after you “are tired of them.”
Thus much as to the Gentle Shepherdian Ideas of Right and Wrong. We shall now shew their notions of what is Reasonable.
British Ideas of what is Reasonable in American affairs, according to the genuine meaning of some late pamphlets, &c. These principles of right and wrong being established, It is reasonable, O ye Americans! that we should oblige you to bring your coarse sugars to England to be refined, and carry them back again when refined, that so you may pay two freights and two insurances, to no other purpose than wasting a shilling that we may get a groat. “Otherwise you will grow able to pay your debts.”

2. It is reasonable, O ye Americans! that when one of your ways of raising money to pay for our manufactures, is by cutting logwood, with immense labour, in the unwholesome swamps of Honduras, and selling to foreigners what the demand here cannot take off, remitting hither the nett proceeds, yet you should be obliged first to bring the same into some British port, land, and re-ship it, at so great an expence, with the loss of time, and hindrance of voyage, as to devour all the profits; “otherwise we cannot keep you so poor, but that you will pay your debts.”
3. It is reasonable, O ye Americans! that when, for the produce of your lands, you have obtained wines, at Madeira, and have paid the duty on importing them into America, you shall, nevertheless, when you send them to England, by way of remittance, pay the full duty here, without any drawback of what you have already paid; “otherwise you may, in that way, pay some of your debts.”
4. It is reasonable, O ye Americans! that though you fought bravely, in conjunction with us, to obtain and secure the fisheries of Newfoundland and Labrador, yet you shall not enjoy a freedom of fishing there in common with other British subjects, or even the freedom allowed by the peace, to our enemies. And though, by your situation, you can carry on the fishery at less expence than the French, and, of course, could undersell them in the Spanish, Portuguese, and Italian markets, and remit the money from thence to Britain, for manufactures, yet we are not to permit this, but chusing rather to fight against nature, will contend with the French ourselves, who are sure, in this article, to outdo us—”otherwise you might pay your debts.”
5. It is reasonable for us, O ye Americans! to send custom-house officers over to you, of our own chusing, with starving salaries, that lay them under the temptation, and almost under the necessity of conniving at smugglers, or sharing their profit, and then to charge you with their want of conscience or neglect of duty. And though there is scarce a family in Britain honest enough to refuse purchasing smuggled cambricks, India goods, French silks, lace, brandies &c. if a pennyworth, we are, nevertheless, to esteem it the greatest of crimes in you, to smuggle even the necessaries of life. For, if you buy any thing you want, cheaper of others than we can sell it to you, “we are afraid you will, by lessening your expenses, be enabled to pay your debts.”
6. It is reasonable for us, O ye Americans! tho’ we know the fond preference you give to the manufactures of your mother-country is so great, that a piece of French cloth, or silk, was never worn among you, but even when taken in prizes, has been sent away to the French islands, as unsaleable with you, yet, to make you odious here, draw severities upon you, and wean that affection you have for this country, which is so advantageous to our commerce, we are to charge you with a fondness for French manufactures, without the least foundation of truth. In fine, It is reasonable for us to deprive you even of the common privilege of Englishmen, trials by Juries; to restrain, by every means, your procuring money from foreigners, to refuse you even the use of paper money, whereby you might better spare your cash to us, and, after all, to “wonder that you do not pay your debts.”
